            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN E. GRIFFIN,                   :
          Plaintiff                 :
                                    :            No. 1:18-cv-01155
           v.                       :
                                    :            (Judge Rambo)
OFFICER MALISKO, et al.,            :
        Defendants                  :

                               ORDER
 
     AND NOW, on this 29th day of October 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 4), is GRANTED;

     2. Plaintiff’s motion for remand (Doc. No. 7), is DEEMED
        WITHDRAWN; and

     3. The Clerk of Court is directed to CLOSE this case.




                               s/Sylvia H. Rambo
                               SYLVIA H. RAMBO
                               United States District Judge
